United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-235
Issued: April 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2013 appellant, through his attorney, filed a timely appeal from an
August 28, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained injuries to his right shoulder and neck in the
performance of duty on July 16, 2011.
FACTUAL HISTORY
On July 21, 2011 appellant, a 52-year-old letter carrier, filed a claim alleging that he
injured his neck and right shoulder while placing mail into a mailbox on July 16, 2011.

1

5 U.S.C. § 8101 et seq.

By letter to appellant dated September 29, 2011, OWCP advised him that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. It asked him to submit a comprehensive medical report from a treating physician
describing his symptoms with an opinion explaining the cause of any diagnosed condition.
In a report dated September 15, 2011, Dr. Alexander M. Pendino, Board-certified in
psychiatry and neurology, stated that appellant experienced neck pain and upper extremity
paresthesias. He advised that the symptoms had been ongoing for a long-term period and that
appellant related them to a 2004 work-related neck injury when he fell down a flight of brick
steps. In 2007 appellant’s symptoms progressed to involve the right arm. Dr. Pendino stated
that appellant had recently experienced neck pain involving the lateral aspect and trapezius to the
shoulder region; he also had numbness and tingling involving the right shoulder which extended
into the forearm, hand and all digits. He noted mid-cervical pain that extended to the left
scapular region and weakness of the right arm with diminished grip strength.
Dr. Pendino reviewed results of a cervical magnetic resonance imaging (MRI) scan dated
July 12, 2010. It showed multilevel degenerative changes at C3-7 with disc bulging and ridging,
and prominent left-sided mild cord compression without intramedullary signal alteration at C5-6
and C6-7. Dr. Pendino stated that results of an August 11, 2010 right shoulder arthrogram
demonstrated a superior labral anterior-posterior (SLAP) lesion. He advised that appellant
underwent right arthroscopic shoulder surgery in 2008. Dr. Pendino diagnosed multilevel
cervical discogenic disease at C5-6 and C6-7 with mild left cord impingement and foraminal
stenosis. He opined that this was atypical given that appellant’s predominant symptoms were
right sided. Dr. Pendino stated that appellant might also have a component of median
neuropathy at the wrist and cervical radiculopathy. He recommended electrodiagnostic testing of
the extremities.
In a September 19, 2011 report, Dr. Pendino stated that diagnostic tests showed a normal
right and a slowed left ulnar sensory nerve conduction studies, with a relative low amplitude left
median SLAP; slowing of both median palmar mixed nerve conduction studies; slowed right
ulnar sensory nerve conduction studies with normal SLAP amplitude; normal left ulnar sensory
nerve conduction studies; normal bilateral median motor nerve conduction studies, including
distal motor latency and normal conduction velocity in both arm segments; absolute slowing of
right ulnar motor nerve conduction across the region of the elbow, with no evidence of
conduction block or temporal dispersion; low amplitude left ulnar distal SLAP with normal distal
motor latency and normal conduction velocity across the elbow segment. He stated that
electrodiagnostic testing demonstrated right cervical radiculopathy localized to the C7 nerve root
with motor axon degeneration; bilateral median nerve dysfunction at the region of the wrist,
consistent with a clinical diagnosis of carpal tunnel syndrome and mild right ulnar motor
neuropathy at the region of the elbow.
Appellant was also treated by Dr. Louis Beato, a chiropractor. He received spinal
manipulation, massage and heat treatment. Dr. Beato’s reports did not contain findings or a
diagnosis of subluxation as diagnosed by x-ray.

2

By decision dated November 9, 2011, OWCP denied appellant’s claim. It found that he
failed to submit sufficient medical evidence to establish an injury stemming from the July 16,
2011 work incident.
On December 9, 2011 appellant’s attorney requested an oral hearing, which was held on
March 30, 2012.
In a December 20, 2011 report, Dr. Pendino stated that appellant had clarified some of his
history of injury. He reported being functional after sustaining work injuries in 2004 and 2007.
Dr. Pendino noted, however, that appellant experienced significant symptomatology after being
injured on July 16, 2011. Appellant was carrying a heavy mailbag on the left shoulder when he
placed a large amount of mail in the right hand and pushed the mail into a mailbox slot. He
developed a sharp pain involving the right side of his neck and shoulder. Dr. Pendino stated that
the symptoms progressed during the workday to the point where his neck and shoulder began to
feel numb, at which time he sought treatment. He reviewed handwritten notes describing the
course of events on July 16, 2011, which did not include this description of events. Dr. Pendino
advised that, during the September 15, 2011 initial consultation, appellant was not clear
regarding the July 16, 2011 incident and did not accurately describe his neck and right shoulder
symptoms. Since his last visit, appellant advised that his symptoms were relatively unchanged;
positive for neck pain, shoulder pain, right arm pain/paresthesias; otherwise, all other system
reviews were negative.
Dr. Pendino diagnosed cervical discogenic disease at C5-6 and C6-7 with mild left cord
impingement, right C7 radiculopathy and right shoulder arthroscopic surgery. According to the
additional history appellant provided, his present symptoms were related to the July 16, 2011
incident while on the job as a letter carrier.
In a December 21, 2011 report, Dr. Nirav K. Shah, Board-certified in neurosurgery,
stated that appellant had complaints of low back pain and neck pain due to a work-related injury
that occurred several years prior. He received treatment and his condition had improved.
Appellant sustained an exacerbation earlier that year with significant neck pain radiating into
both arms, particularly on the right side. Dr. Shah advised that appellant worked as a postal
carrier and had difficulty carrying the mail, particularly on his right shoulder. He had numbness
in both hands in addition to significant weakness and pain. Dr. Shah stated that appellant noted
cervical neck pain, cervical neck strain and cervical radiculopathy.
Dr. Shah stated that appellant had symptoms related to cervical neck strain and cervical
radiculopathy causally related to a 2008 work injury. He advised that appellant underwent an
MRI scan which showed herniations at multiple levels which were not amenable to surgical
correction. Dr. Shah advised that appellant’s condition had deteriorated with regard to pain
management, particularly on the right shoulder area. He noted that appellant was not a surgical
candidate based on the MRI scan findings and on physical examination. Dr. Shah concluded that
he had reached maximal medical improvement and would not benefit from further intervention.
He opined that he could be totally disabled.
By decision dated June 15, 2012, an OWCP hearing representative affirmed the
November 9, 2011 decision.

3

By letter dated June 7, 2013, appellant, through his attorney, requested reconsideration.
In a May 27, 2013 report, Dr. Aaron A. Sporn, a specialist in orthopedic surgery, stated
that appellant sustained a work-related injury due to an accident which occurred on
July 16, 2011. Appellant was working as a mail carrier and carrying a heavy bag on his left
shoulder. The injury occurred when appellant was holding a large amount of mail in his right
hand and was reaching and pushing mail through a slot on top of a mailbox. Appellant wrenched
the right side of his neck and right shoulder and experienced the immediate onset of pain.
Dr. Sporn stated that appellant had prior problems of an orthopedic and musculoskeletal nature
before the July 16, 2011 accident. He noted that the July 16, 2011 accident significantly affected
and compromised appellant’s condition. Dr. Sporn advised that the pain stemming from the
July 16, 2011 incident interfered with appellant’s ability to perform routine daily activities of
living, including walking, standing, sitting, bending down, lifting and twisting type maneuvers.
The neck and right shoulder symptoms were also aggravated by bad weather.
Dr. Sporn initially examined appellant on August 30, 2011. At that time, he diagnosed a
sprain and strain of the cervical spine and right shoulder dating back to an April 1, 2004
accident. Dr. Sporn subsequently diagnosed right shoulder bursitis, right cubital tunnel
syndrome and possible right carpal tunnel syndrome. He noted that appellant had been involved
in several accidents over the years; on April 1, 2004, in 2006, on February 22, 2007, October 5,
2009, February 19 and August 6, 2010 and on July 16, 2011. Notwithstanding these prior
injuries, appellant was functioning at a high level and was reasonably able to perform household
chores and routine daily living activities prior to July 16, 2011. He related that he was
“functioning pretty well” prior to July 16, 2011; but thereafter he became totally disabled from
work from July 16 to August 20, 2011. Appellant returned to work but had to leave again as of
September 1, 2011 due to the injuries he sustained on July 16, 2011. Dr. Sporn stated that the
July 16, 2011 accident and the resulting aggravation of appellant’s neck and right shoulder
conditions caused him to be disabled from September 1, 2011 to December 15, 2012.
Dr. Sporn advised that other physicians had placed a five-pound weight limit on what he
could carry using his right shoulder and specified that he was unable to lift more than 40 pounds
using two hands. Appellant’s job typically required him to carry a weight of 35 pounds and to
lift weights up to 70 pounds. On examination he experienced discomfort when he used the right
upper extremity when pressing down on the armrest of a chair as he stood up. The cervical spine
revealed a mild-to-moderate decrease of active motion to all six directions, including forward
flexion, backward extension, rotating to the right, flexing to the right, rotating to the left and
flexing to the left; appellant appeared to be uncomfortable with extremes of motion in any
direction. Dr. Sporn noted no soft tissue swellings, no intra-articular effusion and no signs of
instability. He advised that appellant had a moderately positive impingement sign. Appellant’s
remaining portion of the musculoskeletal system, with regard to the right upper extremity, did
not reveal any findings that would specifically explain the reported neck and right shoulder
symptoms and conditions.

4

Dr. Sporn diagnosed sprains and strains of the cervical spine and right shoulder on
July 16, 2011 which caused significant aggravation and worsening of prior symptoms and
conditions. He stated:
“Unfortunately, these injuries were superimposed on prior conditions involving
these two body regions. Notwithstanding prior conditions involving the neck and
right shoulder, and even the prior conditions of the right elbow and right wrist,
[appellant] was functioning well and at a relatively high level prior to
July 16, 2011. The injuries to the neck and right shoulder sustained on July 16,
2011 were significant. They caused a serious aggravation and worsening of
preexisting pathology in the neck and right shoulder. The injuries to the neck and
right shoulder sustained on July 16, 2011 have negatively impacted on and
compromised the ability of this man to return to his previous level of function. In
my opinion and based on my understanding of his job requirements, [appellant] is
unable to return to his previous job. This is because of injuries sustained on
July 16, 2011. As the result of an accident on July 16, 2011, appellant sustained
sprains and strains of the cervical spine and right shoulder. These injuries
significantly aggravated and worsened preexisting conditions and symptoms in
these two areas. There exists a permanent disability. [Appellant] is unable to
return to his prior job because of the injuries sustained on July 16, 2011.”
By decision dated August 28, 2013, OWCP denied modification of the February 8, 2012
hearing representative’s decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 Second, the employee must

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

5

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that appellant placed mail into a mailbox on July 16, 2011. The question
of whether an employment incident caused a personal injury can only be established by probative
medical evidence.9 Appellant has not submitted rationalized, probative medical evidence to
establish that the July 16, 2011 employment incident caused a personal injury and that the work
accident would have been competent to cause the claimed injury.
Appellant submitted reports from Drs. Pendino, Shah and Sporn. These physicians
submitted reports which stated findings on examination, diagnosed SLAP lesion of the right
shoulder, right shoulder sprain and strain, multilevel cervical discogenic disease at C5-6 and
C6-7 and cervical radiculopathy and generally related appellant’s cervical and right shoulder
conditions to the July 16, 2011 work incident. None of these physicians, however, provided a
probative, rationalized opinion regarding whether the July 16, 2011 work incident caused a
personal injury.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.10 With regard to appellant’s right shoulder condition, appellant
provided diagnoses of right shoulder sprain and strain and SLAP lesion. He, however, did not
submit a report from a physician which related these diagnoses to appellant’s right shoulder
conditions and sufficiently address how these diagnosed conditions were causally related to the
July 16, 2011 work incident. Dr. Pendino stated in his September 15, 2011 report that appellant
had numbness and tingling in the right shoulder extending into the forearm, hand and all digits.
He stated that results of an August 11, 2010 right shoulder arthrogram demonstrated a SLAP
6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e).

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

Carlone, supra note 5.

10

See Anna C. Leanza, 48 ECAB 115 (1996).

6

lesion. In his December 20, 2011 report, Dr. Pendino stated that appellant had provided a more
detailed description of the July 16, 2011 work injury. He indicated that appellant experienced
right shoulder pain after carrying a heavy mailbag on his left shoulder, placing a large amount of
mail in his right hand and pushing mail into a mailbox slot. Dr. Pendino stated that, based on
this additional history appellant gave, he was now of the opinion that his present symptoms were
related to the July 16, 2011 work incident. He, however, advised that his handwritten notes
taken during his initial examination on September 15, 2011 which related appellant’s account of
events on July 16, 2011 did not include this description; he indicated that appellant was not
definitively clear regarding this incident during the initial visit and did not accurately describe
his neck and right shoulder symptoms. Thus, Dr. Pendino had an inaccurate history of the
July 16, 2011 incident.11
In his May 27, 2013 report, Dr. Sporn advised that appellant had sustained a work-related
right shoulder injury on July 16, 2011 while carrying a heavy bag of mail on his left shoulder and
holding a large amount of mail in his right hand; he was reaching and pushing mail through a slot
on top of a mailbox when he wrenched the right side of his neck and right shoulder and had an
immediate onset of pain in those two areas. He noted that appellant had sustained numerous
injuries to his neck and right shoulder but had been functioning at a high level prior to the
July 16, 2011 work incident. Dr. Sporn opined that the July 16, 2011 accident and the resulting
aggravation of neck and right shoulder conditions caused him to be out of work from
September 1, 2011 to December 15, 2012. He noted that appellant showed significant
discomfort and diminished range of motion in his right shoulder and right upper extremities
during his May 21, 2013 examination. Dr. Sporn diagnosed right shoulder sprain and strain as a
result of the July 16, 2011 incident which caused significant aggravation and worsening of prior
symptoms and conditions. He stated, however, that his general orthopedic survey of the
remaining portion of the musculoskeletal system, with regard to the right upper extremity, did
not reveal any findings that would specifically explain the reported neck and right shoulder
symptoms and conditions.
The medical reports from Drs. Pendino and Sporn did not sufficiently explain how
medically appellant would have sustained a right shoulder injury while delivering mail on
July 16, 2011. There is, therefore, no rationalized evidence in the record that appellant’s right
shoulder injuries were work related.
As to the claimed cervical injury, Dr. Pendino indicated in his September 15, 2011 report
that appellant had sustained upper extremity paresthesias and right-sided neck pain, which he
attributed to a 2004 work injury when he fell down a flight of brick steps. He stated that
appellant had mid cervical pain that extended to the left scapular region and weakness of the
right arm with diminished grip strength. Dr. Pendino diagnosed multilevel cervical discogenic
disease at C5-6 and C6-7 with mild left cord impingement and foraminal stenosis, which he
deemed atypical given that appellant’s predominant symptoms were right sided. In a
September 19, 2011 report, he stated that appellant underwent electrodiagnostic testing which
showed right cervical radiculopathy localized to the C7 nerve root with motor axon degeneration.
As noted above, Dr. Pendino indicated in his December 20, 2011 report that appellant had since
11

See Geraldine H. Johnson, 44 ECAB 745 (1993).

7

“clarified” his account of the alleged July 16, 2011 injury; while he had attributed his neck pain
to a 2004 work injury during his initial September 15, 2011 examination and was unclear in his
description of the July 16, 2011 work incident, appellant now stated that the July 16, 2011 work
incident had resulted in severe pain involving the right side of his neck and shoulder.
Dr. Pendino stated that in light of this additional history he now believed that appellant’s present
symptoms were related to the July 16, 2011 work incident.
In his December 21, 2011 report, Dr. Shah related complaints of neck pain due to a workrelated injury that occurred several years prior. On examination he stated that appellant had
cervical neck pain and sustained a cervical neck strain and cervical radiculopathy. Dr. Shah
advised that appellant’s cervical neck strain and cervical radiculopathy symptoms were causally
related to his 2008 work injury. While a cervical MRI scan showed herniations at multiple
levels, appellant was not a good surgical candidate based on the MRI scan findings and on his
examination. Dr. Shah opined that he would not benefit from further intervention. He opined
that he could be permanently disabled but did not attribute appellant’s cervical conditions to the
July 16, 2011 work incident.
In his May 27, 2013 report, Dr. Sporn opined that appellant had sustained a work-related
injury due to the July 16, 2011 work accident. He described the history of injury and stated
findings on examination. Dr. Sporn stated that appellant wrenched the right side of his neck and
right shoulder and experienced an immediate onset of pain in those two areas. While he stated
that appellant had experienced orthopedic and musculoskeletal problems prior to the July 16,
2011 accident, he opined that the July 16, 2011 accident had significantly affected and worsened
his condition. Dr. Sporn diagnosed sprains and strains of the cervical spine and right shoulder on
July 16, 2011 which caused significant aggravation and worsening of prior symptoms and
conditions. He stated that, notwithstanding prior conditions involving the neck and right
shoulder, appellant had been functioning at a relatively high level prior to July 16, 2011.
Dr. Sporn opined that appellant was unable to return to his usual job as a mail carrier due to the
injuries to the neck and right shoulder sustained on July 16, 2011. He stated, however, that
during his initial examination of appellant on August 30, 2011 he diagnosed a sprain and strain
of the cervical spine and right shoulder dating back to an April 1, 2004 accident. Thus, as with
Dr. Pendino, his opinion on causation is of diminished probative value because he relied on an
accurate history of the July 16, 2011 work incident.12 In addition, he stated that his general
orthopedic view of the remaining portion of the musculoskeletal system, with regard to the right
upper extremity, did not reveal any findings that would specifically explain the reported neck
symptoms and conditions.
The opinions of Drs. Pendino, Shah and Sporn regarding causal relationship are of
limited probative value, however, in that they did not provide adequate medical rationale in
support of their conclusions.13 Their reports do not constitute sufficient medical evidence
demonstrating a causal connection between appellant’s July 16, 2011 work incident and his
claimed cervical condition. Causal relationship must be established by rationalized medical
opinion evidence. The reports from Drs. Pendino and Sporn are of limited probative value for
12

Id.

13

William C. Thomas, 45 ECAB 591 (1994).

8

the further reason that they are generalized in nature and equivocal in that they only noted
summarily that appellant’s cervical condition was causally related to the July 16, 2011 incident
in which appellant experienced cervical pain while placing mail into a mailbox.
Appellant’s attorney argues on appeal that Dr. Sporn’s May 27, 2013 report was
sufficiently well rationalized to establish a causal relationship between the July 16, 2011 work
incident and his claimed right shoulder and neck conditions. The Board does not accept
counsel’s contention. As discussed above the report from Dr. Sporn did not constitute probative,
rationalized medical opinion evidence required to establish causal relationship. Accordingly,
appellant failed to provide a medical report from a physician that explains how the work incident
of July 16, 2011 caused or contributed to the claimed injuries to his right shoulder or neck.14
OWCP advised him of the evidence required to establish his claim; however, he failed to submit
such evidence. Appellant did not provide a medical opinion which describes or explains the
medical process through which the July 16, 2011 work accident would have caused the claimed
injuries. Accordingly, he did not establish that he sustained his right shoulder and neck injuries in
the performance of duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained injuries to his right
shoulder and neck in the performance of duty on July 16, 2011.

14

The reports from Dr. Beato do not constitute medical evidence pursuant to section 8101(2) because he did not
provide a diagnosis of subluxation based on x-ray results. See 5 U.S.C. § 8101(2).

9

ORDER
IT IS HEREBY ORDERED THAT the August 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

